DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-11, 15, 17-25, 29, 32, 35-37, 40 and 43-64 are rejected under 35 U.S.C. 103 as being unpatentable over Hultin et al (WO 99/11656) hereinafter Hultin in view of fao.org (HEAT TREATMENT OF MEAT PRODUCTS).
In regard to claims 1, 15, 29, 37, 63-64 Hultin et al discloses a process for isolating a protein component of animal muscle tissue by mixing a particulate form of the tissue with an acidic aqueous liquid having a pH below about 3.5 to produce a protein rich solution, treating solution to effect protein precipitation with further protein recovery (Abstract). 
In regard to steps (A), (B) and the precipitation in claims 1, 15, 29, 37, 63-64 Hultin discloses:
Muscle tissue (fish or meat) is disrupted to form particles, such as by being ground or homogenized with enough water and at a pH to solubilize a major proportion, preferably substantially all of the available protein. Solubilization is effected at a low pH below about 3.5, but not so low as to effect substantial destruction of proteins, preferably between about 2.5 and about 3.5 (page 5 § 3). 
The solubilized protein material from the low pH treatment step, then is treated to precipitate the proteins such as by raising its pH to between about 5.0 and about 5.5 (page 6 § 3).

In regard to step elevation of temperature step in claims 1, 15, 29, 37, 63-64 Hultin discloses Acid Solubilization Precipitation (ASP) process of the invention (ages 19-20). Hultin . Hultin is silent as to the specific temperature conditions for heating. However, Hultin is directed to the production of protein with improved functional properties (page 1). Hultin teaches that “… it would be desirable to provide such a process which produces a stable, functional, protein product which is particularly useful for human consumption” (page 5 § 2). Hultin also teaches heating proteins between the steps of solubilization and precipitation in order to destroy possible pathogens. 
Fao.org (HEAT TREATMENT OF MEAT PRODUCTS) discloses the following:
In modern times, with longer distribution channels for meat and the popularity and steadily growing quantities of processed meat products on the markets, the hygienic aspects of heat treatment of such processed meats, which result in germ reduction, became increasingly important (page 1).
The thermal treatment at the end of the processing stage is therefore important for microbial control. It is the effective tool to reduce or eliminate the contaminating microflora (see Fig. 452) (page 1).
For processed meat products exact temperature control is indispensable, as the balance between two opposite requirements has to be found:
Heat treatment temperatures should be raised high enough to accomplish adequate microbial reduction for shelf life extension.
Heat treatment temperatures should be kept low enough to prevent deterioration of the eating Quality (page 4).

a. Heat treatment at temperatures below 100°C, mostly in the temperature range of 60 to 85°C, also called “pasteurization” or simply “cooking”.
b. Heat treatment at temperatures of above 100°C, also called “sterilization” (page 6).

Microorganisms are quickly killed when they are exposed to relatively high temperatures. Microorganisms can also be killed at relatively low hot temperatures, but longer heat treatment periods will be necessary in such cases (page 7).

Example:
Salmonella species, 100000 (105) microorganisms per gram
Treatment temperature 65°C
Decimal reduction time 6 sec
6 sec 6 sec 6 sec 6 sec 6 sec
105 -----→ 104 -----→ 103 -----→ 102 -----→ 101 --- --→100 = 30 sec
(In this example the temperature impact of 30 seconds at 65°C is needed for the elimination of the microbial load of originally 105/g) (page 7).

Table 4: Examples for heat resistance/ decimal reduction times of selected microorganisms (experimental results from various sources)
Vegetative organisms
50°C
55°C
60°C
65°C
70°C
75°C
80°C
E. coli
4-7 min
 
 
 
 
 
 
Salmonella ssp.
(average)
 
 
 
0.02-0.25 min
1.2 sec
 
 
Salmonella typhimurium
 
 
 
0.06 min
 
 
 
Salmonella senftenberg*
 
 
 
0.8-1 min
 
 
 
Salmonella typhi
 
 
 
 
 
1 sec
 
Mycobacterium tuberculosis
 
 
 
12-18 sec
 
5 sec
 
Listeria monocytogenes
 
 
5-8 min
 
0.1-0.3 min
 
 
Staph. aureus
 
 
 
0.2-2 min
 
 
2 sec

1.1 min
 
 
 
 
 
 
Enterobacter
 
 
 
 
 
3 sec
 
Lactobacillus spp.
 
 
 
0.5-1 min
 
 
 
Spoilage bacteria, yeasts, moulds
 
 
 
0.5-3 min
 
 
 
Bacterial spores
100°C
105°C
110°C
121°C

Bacillus spp.
0.1-0.5 min
 
 
 

Bacillus cereus
5 sec
 
 
0.5 sec

Bacillus anthracis
15 min
 
 
 

Bacillus stearothermophilus
 
 
<300 min
4-5 min

Cl. botulinum type E
0.01 min
<1 sec
 
 

Cl. botulinum spp.
50 min
 
 
0.1-0.2 min

Cl. sporogenes
 
 
 
0.1-1.5 min



Therefore, one of ordinary skill in the art would have been motivated to modify Hultin in view of fao.org (HEAT TREATMENT OF MEAT PRODUCTS) and to employ heat treatment temperatures and times as suggested by fao.org in order to achieve desired level of pathogens removal. Fao.org provides specific examples and guidance in terms of times and temperatures that are required to reduce the pathogen levels. Fao.org provides specific examples and guidance in terms of times and temperatures that are required to reduce salmonella levels. Therefore, to employ the times and temperatures as disclosed by fao.org would have been obvious.
Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


 1, 15, 29, 37, 49, 56-57, 63-64, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

In regard to the recitation of the chilling step in claims 7, 21, 32, and 40, it is noted that it would have been obvious to chill the heated product to at least the ambient temperature for the further safe processing of muscle protein product with bases for further pH adjustment.
Claims 10-11, 24-25, 53, 61 recite the step of assessing the functionality of the precipitated protein. Hultin discloses that “[p]rotein functionalities of most concern to food scientists are solubility, water holding capacity, gelation, fat binding ability, foam stabilization and emulsification properties” (page 1 § 3). Hultin further discloses assessing the functionality of the precipitated protein by calculating gelation properties for several protein samples (page 22). Further in regard to claims 11 and 25, one of ordinary skill in the art would have been motivated to compare any meat properties to the claimed protein product in order to determine a certain resemblance in functionality of a raw meat product. 
In regard to the de-watering recitation in claims 9, 23, 35, 43, and the limitation of the spray-drying of protein in claims 5-6, 19-20, 36, 45, 47, 59, 63-64, Hultin discloses:
the protein in solution can be dehydrated, for example, by spray drying, to produce a functional protein for use in acid foods such as salad dressing, mayonnaise, gels or as a nutrient supplement to fruit juices, sodas, or the like (page 8 § 3).

the recitations of pH adjustment (claims 3, 6, 8, 17, 22, 27, 48, 50, 55), Hultin discloses:
Muscle tissue (fish or meat) is disrupted to form particles, such as by being ground or homogenized with enough water and at a pH to solubilize a major proportion, preferably substantially all of the available protein. Solubilization is effected at a low pH below about 3.5, but not so low as to effect substantial destruction of proteins, preferably between about 2.5 and about 3.5 (page 5 § 3). 
The solubilized protein material from the low pH treatment step, then is treated to precipitate the proteins such as by raising its pH to between about 5.0 and about 5.5 (page 6 § 3).

Further in regard to the recitations of pH adjustment, Hultin discloses:
The solubilized protein material from the low pH treatment step, then is treated to precipitate the proteins such as by raising its pH to between about 5.0 and about 5.5, addition of salt, the combination of salt addition and increase in pH (page 6 § 3).

Regarding the precipitated protein color recitation previously recited in claims 12, 26, 34 and 42, now cancelled, now added to claims 1, 14, 29, 37, protein functionality recitations and pathogen reduction recitations (claims 1, 15, 29, 37, 63, 64), it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such precipitated protein color, protein functionality and pathogen reduction, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The references disclose the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the precipitated protein color, protein functionality and pathogen reduction among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by 
In regard to claims 4 and 18, Hultin discloses that “[a]nother product was produced by drying, under vacuum, the precipitated protein from Atlantic cod to which cryoprotectants were added”. Hence. One of ordinary skill in the art would have been motivated to employ any conventional protein collection/drying techniques including tumbling under vacuum.

Claims 30-31 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hultin et al (WO 99/11656) hereinafter Hultin in view of fao.org (HEAT TREATMENT OF MEAT PRODUCTS) as applied to claims 29 and 37 above and further in view of Kelleher (US 2004/0224079).
Hultin et al is silent as to the addition of solubilized liquid protein solution to the animal tissue.
Kelleher discloses addition of protein isolate to the meat or fish prior to cooking in order to retain moisture during cooking by coating, admixing or injecting. More specifically in regard to claims 30-31 and 38-39, Kelleher discloses:
The dry protein mixture or the aqueous acidic protein solution can then be applied to, admixed with and/or injected into the meat or fish. The dry acidic protein mixture or aqueous acidic protein solution can be applied alone or in admixture with conventional food or nutritive additives such as breading or batter coatings, spice dry rubs, cracker meal, corn meal or the like. It is preferred to utilize the aqueous acidic protein solution, with or without food or nutritional additives, for injection. The dry protein mixture and/or aqueous acidic protein solution can be coated on the surface of the meat or fish with an applicator or can be coated by tumbling the meat or fish in the solution or in a marinade containing the acidic aqueous protein solution or dry acidic protein mixture in a tumbling or vacuum tumbling apparatus ([0013]).
.

Allowable Subject Matter
Claims 2, 13-14, 16, 27-28, 33 and 41 are allowed.
Claims 1, 3-11, 15, 17-25, 29-32, 35- 40 and 43-64 would be allowable upon the incorporation of the subject matter of claims 2, 16, 33 or 41 into the independent claims 1, 15, 29, 37, 63-64.
Claims 2, 16, 33 and 41 recite the limitation of pH ranges of food grade acid or food grade base necessary to achieve the effect of protein solubilization. This is a critical limitation. 
Claims 13-14 are allowable as dependent upon the allowed claim 2. Claims 27-28 are allowable as dependent upon the allowed claim 16.

Response to Arguments
Claims 2, 13-14, 16, 27-28, 33 and 41 are allowed.
Claims 1, 3-11, 15, 17-25, 29-32, 35- 40 and 43-64 would be allowable upon the incorporation of the subject matter of claims 2, 16, 33 or 41 into the independent claims 1, 15, 29, 37, 63-64.
Applicant's arguments filed 12/21/2021 regarding the claims 1, 3-11, 15, 17-25, 29-32, 35- 40 and 43-64 have been fully considered but they are not persuasive. 
In the Reply filed 12/21/2021, Applicant presents the following arguments:
More specifically, Hultin does not teach elevating the temperature of the solubilized liquid protein solution, or precipitated liquid protein, to “158°F or above for at least an instant, or to an internal temperature of about 130°F and about 157°F for at least between about 14 seconds to about 121 minutes.” Critically, there is no teaching in Hultin that the claimed step of elevating the 
Moreover, Hultin does not teach a process wherein the precipitated protein “has a color in range between about 75 to 20 L*, about 32 to 4 a*, and about 23 to 3 b*” as required by the presently amended claims.
FAO does not remedy the deficiencies of Hultin. The teachings of FAO are limited to thermal treatments at the end of the processing stage in order to control microbial growth in processed meats. Similar to the deficiencies of Hultin described herein, FAO provides no teaching or suggestion that elevating the soluble liquid protein, as amended, would result in a protein product that retains the functionality of uncooked, raw meat. FAO also provides no teaching or suggestion of a process wherein the precipitated protein, or alternatively the soluble liquid protein, has a color in range between about 75 to 20 L*, about 32 to 4 a*, and about 23 to 3 b* as required by the presently amended claims (page 13 of the Reply to the Final Office action mailed 06/11/2021).

In response to Applicant’s arguments, it is noted that claims 11, 3-11, 15, 17-25, 29, 32, 35-37, 40 and 43-64 are rejected under 35 U.S.C. 103 as being unpatentable over Hultin et al (WO 99/11656) hereinafter Hultin in view of fao.org (HEAT TREATMENT OF MEAT PRODUCTS). Claims 30-31 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hultin et al (WO 99/11656) hereinafter Hultin in view of fao.org (HEAT TREATMENT OF MEAT PRODUCTS) as applied to claims 29 and 37 above and further in view of Kelleher (US 2004/0224079). Fao.org (HEAT TREATMENT OF MEAT PRODUCTS) is relied upon as a teaching of meat heat treatment.


In modern times, with longer distribution channels for meat and the popularity and steadily growing quantities of processed meat products on the markets, the hygienic aspects of heat treatment of such processed meats, which result in germ reduction, became increasingly important (page 1).
The thermal treatment at the end of the processing stage is therefore important for microbial control. It is the effective tool to reduce or eliminate the contaminating microflora (see Fig. 452) (page 1).
For processed meat products exact temperature control is indispensable, as the balance between two opposite requirements has to be found:
Heat treatment temperatures should be raised high enough to accomplish adequate microbial reduction for shelf life extension.
Heat treatment temperatures should be kept low enough to prevent deterioration of the eating Quality (page 4).
Principally, for heat treatment (also called “thermal treatment”) of meat and meat products, it can be distinguished between products which undergo
a. Heat treatment at temperatures below 100°C, mostly in the temperature range of 60 to 85°C, also called “pasteurization” or simply “cooking”.
b. Heat treatment at temperatures of above 100°C, also called “sterilization” (page 6).

Microorganisms are quickly killed when they are exposed to relatively high temperatures. Microorganisms can also be killed at relatively low hot temperatures, but longer heat treatment periods will be necessary in such cases (page 7).

Example:
Salmonella species, 100000 (105) microorganisms per gram
Treatment temperature 65°C
Decimal reduction time 6 sec
6 sec 6 sec 6 sec 6 sec 6 sec
105 -----→ 104 -----→ 103 -----→ 102 -----→ 101 --- --→100 = 30 sec
(In this example the temperature impact of 30 seconds at 65°C is needed for the elimination of the microbial load of originally 105/g) (page 7).

Table 4: Examples for heat resistance/ decimal reduction times of selected microorganisms (experimental results from various sources)
Vegetative organisms
50°C
55°C
60°C
65°C
70°C
75°C
80°C
E. coli
4-7 min
 
 
 
 
 
 
Salmonella ssp.
(average)
 
 
 
0.02-0.25 min
1.2 sec
 
 
Salmonella typhimurium
 
 
 
0.06 min
 
 
 
Salmonella senftenberg*
 
 
 
0.8-1 min
 
 
 
Salmonella typhi
 
 
 
 
 
1 sec
 
Mycobacterium tuberculosis
 
 
 
12-18 sec
 
5 sec
 
Listeria monocytogenes
 
 
5-8 min
 
0.1-0.3 min
 
 
Staph. aureus
 
 
 
0.2-2 min
 
 
2 sec
Campylobacter
1.1 min
 
 
 
 
 
 
Enterobacter
 
 
 
 
 
3 sec
 
Lactobacillus spp.
 
 
 
0.5-1 min
 
 
 
Spoilage bacteria, yeasts, moulds
 
 
 
0.5-3 min
 
 
 
Bacterial spores
100°C
105°C
110°C
121°C

Bacillus spp.
0.1-0.5 min
 
 
 

Bacillus cereus
5 sec
 
 
0.5 sec

Bacillus anthracis
15 min
 
 
 

Bacillus stearothermophilus
 
 
<300 min
4-5 min

Cl. botulinum type E
0.01 min
<1 sec
 
 

Cl. botulinum spp.
50 min
 
 
0.1-0.2 min

Cl. sporogenes
 
 
 
0.1-1.5 min



Therefore, one of ordinary skill in the art would have been motivated to modify Hultin in view of fao.org (HEAT TREATMENT OF MEAT PRODUCTS) and to employ heat treatment temperatures and times as suggested by fao.org in order to achieve desired level of pathogens removal. Fao.org provides specific examples and guidance in terms of times and temperatures that are required to reduce the pathogen levels. Fao.org provides specific examples and 
Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In response to arguments regarding the Declaration under 37 C.F.R. § 1.132 of Stephen D. Kelleher signed on 01/17/2017, it is noted that Hultin’656 discloses the same method steps as instantly claimed. For example, claim 1 recites the following:
A process for producing a protein product wherein the protein product has a reduced pathogen level and retains functionality of raw meat, wherein the protein product is obtained from animal muscle tissue, the process comprises the steps of:
A)    homogenizing the animal muscle tissue and water, to thereby obtain a homogenate;
B)    adjusting the pH of the homogenate of step A) to solubilize the protein to obtain a solubilized liquid protein solution;
C)    --- elevating the solubilized liquid protein solution of step B) to an internal temperature of 158°F or above for at least an instant, or to an internal temperature of about 130°F and about 157°F for at least between about 14 seconds to about 112 minutes such that the solubilized liquid protein solution is pasteurized, sterilized or both, to obtain a solubilized liquid protein solution with a reduced pathogen level, wherein the reduced pathogen level comprises at least a reduction in salmonella by 6.5 log10;;
D) precipitating the protein from the chilled liquid protein solution of step D) to obtain a precipitated protein: and

As stated in the rejection above, Hultin et al discloses a process for isolating a protein component of animal muscle tissue by mixing a particulate form of the tissue with an acidic aqueous liquid having a pH below about 3.5 to produce a protein rich solution, treating solution to effect protein precipitation with further protein recovery (Abstract). 
In regard to steps (A), (B) and (D), Hultin discloses:
Muscle tissue (fish or meat) is disrupted to form particles, such as by being ground or homogenized with enough water and at a pH to solubilize a major proportion, preferably substantially all of the available protein. Solubilization is effected at a low pH below about 3.5, but not so low as to effect substantial destruction of proteins, preferably between about 2.5 and about 3.5 (page 5 § 3). 
The solubilized protein material from the low pH treatment step, then is treated to precipitate the proteins such as by raising its pH to between about 5.0 and about 5.5 (page 6 § 3).

In regard to step (C), Hultin discloses Acid Solubilization Precipitation (ASP) process of the invention (ages 19-20). Hultin homogenizing animal muscle tissue in its dilution medium, lowering the pH of the homogenate to solubilize proteins, heating the solubilized protein to destroy possible pathogens and then raising the pH in order to precipitate proteins. In regard to step (C), Hultin “[a]t the stage in the process when the majority of proteins are in solution, processes such as heating (to destroy possible pathogens or enzymes), additive addition (antioxidants, polymer components, or protein crosslinkers) and/or fractionation of the proteins by size exclusion chromatography or ultrafiltration can be performed”. Therefore, Hultin discloses heating proteins between the steps of solubilization and precipitation in order to destroy possible pathogens. Therefore, Hultin discloses elevating the temperature of the solubilized liquid protein to obtain a solubilized liquid protein solution as recited in step (C). 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further in The Declaration, Declarant presents the experiment of examination of the water binding ability of the cooked chicken muscle. On page 5 of Declaration, Declarant states the following:
Conclusion: Chicken that was heated to a temperature of 160° F under physiological pH conditions (112.94) had a lower water binding ability when compared to chicken heated to the same temperature that had been pH adjusted to a soluble condition (low pH) prior to being readjusted to its physiological pH. Prior experiments from instant patent application demonstrated results of raw uncooked chicken at 140.2; unheated low pH proteins at 141.1; and low pH 

Hence, the instant Declaration compares the water binding ability of the cooked chicken muscle cooked under low pH conditions to the cooked protein as described in Hutlin’048. 
In response to the experimental data presented in the Declaration, it is noted that evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness Hutlin’048 is not the closest prior art of record. Furthermore, Hutlin’048 is no longer relied upon as a prior art. It is further noted that the evidence does not commensurate in scope with claims. Applicants’ had not presented the results of experimentation over the claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). In this case, Hultin is directed to the production of protein with improved functional properties (page 1). Hultin teaches that “… it would be desirable to provide such a process which produces a stable, functional, protein product which is particularly useful for human consumption” (page 5 § 2). Hultin discloses that “[p]rotein functionalities of most concern to food scientists are solubility, water holding capacity, gelation, fat binding ability, foam stabilization and emulsification properties” (page 1 § 3). Hence, Hultin teaches production of functional protein and water holding/binding capacity as one of the most important properties of the functional protein. Therefore, increased water holding/binding capacity of the functional protein would have been expected. 

In response to arguments regarding the Declaration under 37 C.F.R. § 1.132 of Stephen D. Kelleher signed on 03/18/2019, it is noted that the Declarants states the following:
Surprisingly, it was found that, based on observation and empirical data, there was a clear delineation at pH 3.5 for protein products solubilized with acid, pasteurized and precipitated with base. Hultin ‘656 procedures use a pH of 3.5 or below to solubilize protein. Solubilization with an acid a pH of 3.5 or below, as used in Hultin ‘656, resulted in a brown colored product, whereas solubilization with an acid at a pH of 3.6 or above resulted in a red, raw7 looking functional protein, as evidenced by the photographs above. Specifically, after pasteurization, Procedure I Citric Acid < 3.5 has an average “a” value of 0.2 and Procedure IIHCL < 3.5 has an average “a” value of 2,8, and the product of the Inventive Procedure using a solubilization pH of 3.6 or above has an “a” value of 4.7. The “a” value of the product processed from the Inventive Procedure (pH of 3.6 or above) is about 1.5-20 times more than that of the product that was solubilized in a pH of less than 3.5.
In this case the independent claims do not recite the inventive pH range that leads to unexpected results showed in the Declaration. In response to the experimental data presented in the Declaration, it is noted that evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971). In this case the evidence does not commensurate in scope with claims. The Declaration under 37 CFR 1.132 signed 03/18/2019 is insufficient to overcome the rejection of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791